Citation Nr: 0606193	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  96-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1995 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran filed a Notice of Disagreement in October 
1995, and the RO issued a Statement of the Case (SOC) in 
December 1995.  The veteran filed a Substantive Appeal in 
June 1996.  In January 1997, the veteran testified during a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  Supplemental SOCs (SSOCs) were 
issued in August 1997 and March 1999.

In September 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development. A SSOC was issued in December 2000.  In July 
2001 and October 2003, the Board again remanded this case to 
the RO for due process development and adjudication.  Most 
recently, after accomplishing the requested action, the RO 
continued the denial of service connection (as reflected in 
the May 2005 SSOC), and returned the matter to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Persuasive medical opinion establishes that the veteran 
does not meet the diagnostic criteria for PTSD.

3.  While the weight of the competent medical evidence 
establishes current cognitive and/or schizophrenic 
disorder(s), no such disorder was shown in service or for 
many years thereafter, and there is no persuasive evidence of 
a nexus between any such disability and the veteran's 
military service weighs against the claim for service 
connection.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the August and October 1994 and February and July 
1995 RO letters, the August 1995 rating action, the December 
1995 SOC, the February, May, and July 1996 and January and 
February 1997 RO letters,  the August 1997 SSOC, the June and 
September 1998 RO letters, the March 1999 SSOC, the June and 
September 1999 and April and August 2000 RO letters, the 
December 2000 SSOC, the February and September 2001, May 
2003, March 2004, and January 2005 RO letters, the May 2005 
SSOC, and the June 2005 RO letter, the RO variously notified 
the veteran and his representative of the legal authority 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate his claim, and the evidence 
that had been considered in connection therewith.  After 
each, they were given an opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the August 1994, July 1996, 
September 1999, April 2000, September 2001, and March 2004 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter September 2001 and March 2004 RO 
letters specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter March 2004 RO letter specifically notified the veteran 
to furnish any evidence or information that he had in his 
possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been provided to 
the veteran prior to the 1995 rating action on appeal, 
inasmuch as the VCAA was not enacted until 2000.  Moreover, 
the Board finds that the lack of any pre-adjudication notice 
in this matter does not prejudice the appellant in any way.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that, as noted above, his claim was 
fully developed and readjudicated after notice was provided.

Additionally, the Board finds that all necessary development 
of the claim herein decided has been accomplished, and that 
no further action is needed to satisfy the duty to assist in 
connection with either claim.  The RO, on its own initiative 
as well as pursuant to Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service and numerous post-service VA 
medical records up to 2005, and affording him VA 
examinations, reports of which have been associated with the 
record and considered in adjudicating this claim.  An August 
1995 Social Security Administration (SSA) decision finding 
the veteran entitled to a period of disability and disability 
insurance benefits, as well as an April 1999 SSA 
determination finding the veteran entitled to continuing 
disability benefits, together with all medical records 
underlying those determinations, have also been associated 
with the record.  A transcript of the veteran's January 1997 
RO hearing has been associated with the record.  Received in 
July 1998 were historical military records from the United 
States Armed Services Center for Research of Unit Records in 
connection with the veteran's claim for service connection 
for PTSD.  In response to the RO's request for information, 
the National Personnel Records Center responded in August 
1998 that a search had failed to produce any additional 
clinical records pertaining to the veteran.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim on 
appeal that has not been obtained, and the record presents no 
basis for further development in any regard.  

In March 2004 and June 2005, the veteran notified the RO that 
he had no additional documentation to submit.  In September 
2005, the Board notified the veteran and his representative 
that a medical expert opinion was being requested in his 
case.  In December 2005, the Board furnished the veteran and 
his representative a copy of the October 2005 VA medical 
expert opinion, and notified him that he had 60 days from the 
date of the notice in which to review it and to submit any 
additional evidence or argument, pursuant to 38 C.F.R. 
§ 20.903 (2005), and that, if the Board did not hear from him 
by the end of the 60-day period, it would assume that he had 
no further evidence or argument to submit, and it would 
proceed with the appeal.  The Board also notified the veteran 
of his right to have all evidence of record initially 
considered by the RO, and a SSOC issued, as well as his right 
to waive such initial RO consideration and have the Board 
proceed with adjudication of the appeal.  The record 
indicates that in January 2006 the veteran waived his right 
to have the RO initially consider the evidence.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Background

The service medical records are negative for complaints, 
findings, or diagnoses of, or any treatment for, any 
psychiatric disorder.

Post service, the report of an October 1994 mental hygiene 
clinical intake evaluation reflects a diagnosis of PTSD by a 
VA social worker.

On February 1995 examination by J. Slap, M.D., the veteran 
gave a history of naval service aboardship in Vietnam, and 
that he began to drink heavily in service.  The diagnoses 
were PTSD; alcohol dependence and abuse, in recovery; 
adjustment disorder of adulthood with depressive affect; 
dementia secondary to sarcoid, perhaps, or to his alcoholic 
dependence and abuse in the past; and sarcoid with severe 
skin and possible lung lesions. 

On July 1995 VA psychiatric examination, the veteran gave a 
history of military service in Vietnam as a gunner aboard a 
light cruiser.  He stated that he fired a machinegun, but 
never came under enemy fire, and that he transferred dead 
soldiers in body bags.  The examiner diagnosed depressive 
disorder, but concluded that PTSD was not demonstrated.

Of record is an August 1995 SSA decision finding the veteran 
entitled to a period of disability and disability insurance 
benefits from May 1994 due to PTSD and dementia secondary to 
sarcoid, as well as an April 1999 SSA determination finding 
the veteran entitled to continuing disability benefits due to 
PTSD and sarcoidosis.  

In an October 1995 statement, a VA physician stated that the 
veteran was being treated for anxiety and depression, and 
that the veteran reported intrusive thoughts and flashbacks 
of his combat experience of firing weapons from aboardship 
into Vietnam.   

During the January 1997 RO hearing, the veteran testified 
about his military experiences and his current psychiatric 
symptoms.  He denied current treatment for PTSD, but stated 
that he received VA outpatient treatment.

On November 1998 VA psychiatric examination, the veteran gave 
a history of having been frightened by the loud noises of the 
big guns aboardship during his military service in the navy 
off the coast of Vietnam.  The examiner concluded that there 
was nothing in the veteran's account or in the record that 
would substantiate a diagnosis of PTSD.  He noted that, while 
the veteran was aboard ship and exposed to loud gunfire and a 
couple of airplane crashes near the vicinity of the ship, 
this did not amount to any extraordinary exposure to 
traumatic situations beyond what many of the other sailors 
would have experienced.  The physician also noted that the 
veteran seemed to have been chronically anxious since 
childhood, and limited in terms of his capacity to handle 
anxious situations.  Further, he noted that, although the 
veteran may have felt more anxious and nervous after having 
been through his experience aboardship, this was not due to 
being traumatized by overwhelming and extraordinary events.  
The examiner concluded that the veteran's syndrome following 
his naval service did not resemble classically that of a 
PTSD.  He noted that, in fact, the chronic anxiety and 
depression and auditory hallucinations with delusional 
thought content about them indicated a primary diagnosis of 
chronic, undifferentiated schizophrenia with a strong 
affective component.  The examiner stated that the veteran 
also suffered from sarcoidosis, which could also affect the 
nervous system, and he did have a heightened level of anxiety 
and depression about his poor prognosis as a result of the 
life-threatening aspect of that chronic medical disease.  He 
concluded that no diagnosis of PTSD was warranted.         

In an April 1999 statement, a VA physician described the 
veteran's reported nervous history since military service and 
his PTSD symptoms

Following an April 1999 examination, D. Applebaum, Psy. D., 
diagnosed rule-out dementia related to alcohol use; 
depressive-type schizoaffective disorder; history of alcohol 
dependence; and severe skin lesions.

On June 2003 VA psychiatric examination, the veteran gave a 
history of naval service aboard a ship that bombarded the 
coast of Vietnam in support of combat operations.  The 
examiner stated that PTSD appeared to represent one of the 
veteran's active processes, and opined that the veteran met 
the criteria for recurrent major depression with psychotic 
features and alcohol dependence, currently in remission.  The 
examiner also opined that, due to the distance in time from 
the onset of these conditions and the veteran's difficulty in 
providing a coherent narrative of their onset, it was 
difficult to state with certainty if any of these conditions 
were present to a compensable degree within one year of 
discharge from service.  He opined that it was at least as 
likely as not that the underlying stressors for PTSD had to 
have been present during the veteran's active military 
service.  He also noted that it appeared from the veteran's 
history that his alcohol use also began during service and 
may have been a part of his attempts to manage his symptoms.  
The examiner concluded that the veteran was a severely-
impaired, chronically psychotic individual whose difficulties 
appeared to have originated during the time of his military 
service.  

In August 2003, the RO requested that the VA physician who 
examined the veteran in June 2003 furnish a comprehensive 
addendum report that included the complete rationale for his 
opinions and conclusions, citing the objective medical 
findings that lead him to his conclusions, and stating 
whether the opinion was based solely on the history provided 
by the veteran that was not subject to independent clinical 
corroboration.  

In a March 2005 addendum report, the June 2003 VA examiner 
stated that the source of the information upon which his 2003 
diagnostic opinion was primarily based was drawn from the 
veteran's history and recent and current clinical records.  
He stated that no attempt was made to corroborate the dates 
of the various events that were cited, because the veteran's 
current condition of active psychosis and significant 
cognitive impairment rendered such a comparison extremely 
problematic.  He stated that a diagnosis of PTSD was not 
excluded by the presence of the other diagnoses.  

In September 2005, the Board referred this case to a VA 
medical expert for an opinion as to whether each of the 
veteran's diagnosed psychiatric disabilities had its origins 
in or was otherwise related to his military service.  In 
October 2005, a VA psychiatrist furnished the requested 
medical opinion.  

Initially, the physician noted he had completely reviewed the 
claims file, which contained many symptoms and diagnoses 
including PTSD, major depression with psychotic features, 
schizophrenia, dementia, alcohol dependence in remission 
since 1984, and possible central nervous system involvement 
of sarcoid.  The doctor noted that the record contained 
certain areas of lack of complete agreement or consistency, 
including whether the symptom profile and/or stressor 
fulfilled PTSD criteria, and whether the veteran was 
psychotic (i.e. experienced hallucinations).  The physician 
stated that the record contained no evidence that an examiner 
or clinician who actually saw the veteran went through the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria for PTSD, and gave an opinion as to whether or 
not the veteran fulfilled each criterion sufficiently to make 
the diagnosis; hence, the database was deemed insufficient.  

The physician opined that, in his best judgment, the veteran 
was currently disabled due to a cognitive disorder (not 
otherwise specified) (NOS), versus chronic undifferentiated 
schizophrenia, which rendered him unable to maintain a job or 
good hygiene; he could have either or both, and either or 
both could have been exacerbated by alcohol dependence.  The 
veteran was also disabled by an anxiety disorder (NOS) that 
had at least some symptom overlap with PTSD, but it was 
unclear whether any of the examinations were sufficient to 
make a full diagnosis of PTSD, in part due to the veteran's 
cognitive problems.  Part of the problem was that the 
criteria for diagnosing PTSD had changed.  The veteran 
probably experienced, witnessed, or was confronted with 
events that involved actual death or serious injury or a 
threat to the same, and he might have a response involving 
intense fear, helplessness, or horror.  The physician 
commented that the stressor did not need to be unusual for 
someone in service anymore, and only the veteran could report 
if he was fearful or helpless or horrified.  The veteran 
seemed to re-experience events to some degree, but the doctor 
found the data unclear regarding persistent avoidance of 
reminders and numbing, as well as increased arousal.  The 
physician opined that the veteran probably had a cognitive 
disorder (NOS) or schizophrenia that altered the expression 
of PTSD, but that was difficult to know from this distance, 
as the record did not allow for a clear diagnosis of PTSD.  

In response to the question of whether any of the veteran's 
diagnosed psychiatric disabilities had its origins in or was 
otherwise related to his military service, the physician 
opined that the data in the record did not allow anyone to 
know what symptoms were present in service or the year 
thereafter, inasmuch as there were no data regarding this.  
The doctor concluded that the veteran was disabled probably 
due to a cognitive or schizophrenic disorder; that the 
contribution of PTSD to his disability was unclear from the 
record; that, given the lack of data or any symptoms in 
service or for the year thereafter (except that he was often 
intoxicated), he could not tell the time of onset or 
connection to military service of any psychiatric disability; 
and that PTSD could not be diagnosed from the large but 
nonspecific record.

The claims file also includes various VA outpatient treatment 
records dated between 1994 and 2005 that reflect treatment 
for various conditions, to include psychiatric problems, 
without specific explanation as to the basis for any 
psychiatric diagnosis.  

III.  Analysis

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of his military service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Certain chronic diseases, such as 
a psychosis, which are manifested to a compensable degree (10 
percent for a psychosis) within a prescribed period following 
termination from service (one year for a psychosis) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the presumptions, service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

First addressing the question of PTSD, the Board points out 
that service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. 
§ 4.125 (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f).  The Board is 
cognizant of the various psychiatric diagnoses of record, and 
notes that the veteran's treatment records includes 
references to PTSD.  However, both July 1995 and November 
1998 VA psychiatric examiners, and the medical expert, 
concluded that no diagnosis of PTSD was warranted.  The Board 
accords great probative value to the October 2005 medical 
expert opinion, and finds it to be dispositive of the 
question of whether the veteran, in fact, suffers from PTSD.  
Clearly, the reviewing physician reached his conclusions only 
after a review of the extensive service and post-service 
records, and evaluation of the relative probative value of 
equivocal clinical evidence.  

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

Aside from PTSD, the weight of the competent evidence-to 
particularly include the October 2005 medical expert 
opinion-establishes that that the veteran currently suffers 
from cognitive and/or schizophrenic disorder(s); however, 
neither disorder is shown to be medically related to service.  
As noted above, no such disorder was shown in service or for 
many years thereafter, and there is no persuasive evidence of 
a nexus between any such disability and the veteran's 
military service.

Consistent with the evidentiary record, the author of the 
October medical expert opinion essentially concluded that it 
was impossible to establish a relationship between a 
currently diagnosed psychiatric disability and the veteran's 
military service.  However, the record includes one opinion 
that appears to support the claim.

In June 2003, a VA physician opined that the veteran met the 
criteria for recurrent major depression with psychotic 
features, noting further that, due to the distance in time 
from the onset of these conditions and the veteran's 
difficulty in providing a coherent narrative of their onset, 
it was difficult to state with certainty if any of such 
condition was present to a compensable degree within one year 
of discharge from service; nonetheless, he concluded that the 
veteran was a severely-impaired, chronically psychotic 
individual whose difficulties appeared to have originated 
during the time of his military service.  However, in 
response to the RO's request that he furnish a comprehensive 
addendum report that included the complete rationale for his 
opinions and conclusions, citing the objective medical 
findings that lead him to his conclusions, and stating 
whether the opinion was based solely on the history provided 
by the veteran that was not subject to independent clinical 
corroboration, in March 2005, the 2003 VA examiner stated 
that the source of the information upon which his 2003 
diagnostic opinion was primarily based was drawn from the 
veteran's history and recent and current clinical records, 
and that no attempt had been made to corroborate the dates of 
the various events that were cited.  

Under the circumstances, the Board finds the June 2003 VA 
medical opinion linking the veteran's psychiatric disability 
to his military service is of no probative value, as it was 
based on an admitted inaccurate factual premise: the 
unsubstantiated medical history furnished by the veteran.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, advanced in written 
statements and hearing testimony, in connection with the 
claim on appeal.  However, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether he currently meets the 
diagnostic criteria for PTSD, or whether there is a medical 
nexus between any other currently-diagnosed psychiatric 
disorder and his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's own assertions in this regard have no probative 
value.

For all rhe foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  In reaching this conclusion., the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


